Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s remarks/amendments of claims 1-10 filed on June 10th, 2022 has been entered and considered. Claim 1 has been amended. Claims 11-13 have been added. 
Claims 1-13 are pending.
Action on merits of claims 1-13 as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 103022328, hereinafter as Wang ‘328) and Ju (US 2020/0271968, hereinafter as Ju ‘968) as an evidence. 
Regarding Claim 1, Wang ‘328 teaches a display device, comprising: 
a self-emissive layer, comprising: 
a plurality of self-emissive units (see Fig. 5; (212); [0098] and [0108]) each emitting visible light from a respective light- emitting diode; and a first non-visible light generating unit (Fig. 5; (211); [0098] and [0108]) respectively disposed among the self-emissive units; and 
a color filter layer (31; [0098]) disposed on the self-emissive layer and comprising a shading matrix (22’; see para. [0110]) wherein the first non-visible light generating unit (211) and the matrix (22’) respectively have a first projection area and a second projection area on a projection plane parallel to the color filter layer; and the shading matrix (22’) at least partially permits the passing through of the first non-visible light generated by the first non-visible light generating units in a particular and predetermined wavelength range (700-1100 nm; see para. [0065]).  Examiner considers the package (22’) are the shading matrix.
Thus, Wang ‘328 is shown to teach all the features of the claim with the exception of explicitly the limitation: “a plurality of non-visible light generating unit disposed between the self-emissive units”.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the non-visible light generating unit that can be arranged in any order, therefore a plurality of non-visible light generating unit disposed between the self-emissive units involves only routine skill in the art (see Fig. 13 of Ju ‘968 as an evidence; e.g. a plurality of non-visible light generating unit (Fig. 13, (72); [0047]) disposed between the self-emissive units (Fig. 13, (81/82); [0091])).  In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to arrange the non-visible light generating unit between the self-emissive units when this provide the continuous spectrum/uniformity wavelength range of the visible light and the near infrared light.


    PNG
    media_image1.png
    179
    410
    media_image1.png
    Greyscale

                           Fig. 5 (Wang ‘328)

Regarding Claim 2, Wang ‘328 teaches each of the first non-visible light generating units (211) has a first non-visible emission spectrum; and the shading matrix (22’; see para. [0117]) has a penetration spectrum; wherein the first non-visible emission spectrum and the penetration spectrum at least partially overlap.  

Regarding Claim 3, Wang ‘328 teaches the penetration spectrum ranges from 700-1100 nm (see para. [0117]) which overlaps the claim range of 850 to 1500 nm.

Regarding Claim 4, Wang ‘328 teaches the self-emissive layer (212) has a plurality of data channels respectively formed among the self-emissive units; the first non-visible light generating units (211) are respectively located within the data channels (see Fig. 5);
 Thus, Wang ‘328 is shown to teach all the features of the claim with the exception of explicitly the limitations: “the shading matrix comprises a plurality of strip units arranged side by side; and the strip units extend along the data channels respectively”.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the shading matrix that can be arranged in any order, therefore the shading matrix comprises a plurality of strip units arranged side by side; and the strip units extend along the data channels respectively. Examiner considers the bank layer is strip unit involves only routine skill in the art. In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to arrange the non-visible light generating unit between the self-emissive units when this provide the continuous spectrum/uniformity wavelength range of the visible light and the near infrared light.

Regarding Claim 5, Wang ‘328 teaches light generated by the first non-visible light generating units is near infrared (see para. [0117]).  

Regarding Claim 11, Wang ‘328 teaches the plurality of first non-visible light generating units (211) present the first non-visible light to a user not as displayed information (e.g. for spectral detection of solar cell; see para. [0118]).  

Regarding Claim 12, Wang ‘328 teaches the plurality of first non-visible light generating units present the first non-visible light to a user as heat.  It obvious appear that the infrared light source generates a heat.

Claims 6-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang ‘328 as applied to claim 1 above, and further in view of Steckel (US 2018/0190625, hereinafter as Stec ‘625).
Regarding Claim 6, Wang ‘328 teaches the color filter layer (31).
Thus, Wang ‘328 is shown to teach all the features of the claim with the exception of explicitly the limitations: “the color filter layer has a plurality of quantum dots; and the self-emissive units are a plurality of blue micro-LEDs”.
However, Stec ‘625 teaches the color filter layer (400; [0081]) has a plurality of quantum dots; and the self-emissive units are a plurality of blue micro-LEDs (see para. [0056] and [0058].  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Wang ‘328 by having the color filter layer has a plurality of quantum dots; and the self-emissive units are a plurality of blue micro-LEDs in order to provide the higher efficiency, and allow for lower energy or power usage for the display system (see para. [0060]) as suggested by Stec ‘625.

Regarding Claim 7, Stec ‘625 teaches the color filter layer has a plurality of penetration zones disposed among the shading matrix and respectively correspond to part of the self-emissive units (see para. [0080] and [0083].  

Regarding Claim 8, Stec ‘625 teaches a plurality of second non-visible light generating units (see Fig. 21C); wherein the color filter layer (402; [0114]) has a plurality of penetration zones disposed among the shading matrix and respectively correspond to part of the self-emissive units; and the second non-visible light generating units are respectively disposed within the self-emissive units corresponding to the penetration zones.  

Regarding Claim 9, Stec ‘625 teaches each of the second non-visible light generating units has a second non- visible emission spectrum (see para. [0083]); and each of the first non-visible light generating units has a first non-visible emission spectrum (see para. [0004]); wherein the wavelength of the second non-visible emission spectrum and the wavelength of the first non-visible emission spectrum are respectively located at a different end of a visible wavelength range (see para. [0007] and [0058]).  
Further, it has been held to be within the general skill of a worker in the art to select a different end of a visible wavelength range on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to select a different end of a visible wavelength range in order to improve the performance of the display device.

Regarding Claim 10, Stec ‘625 teaches the second non-visible light generating units generates a plurality of ultraviolet (see para. [0007] and [0058]).  

Regarding Claim 13, Stec ‘625 teaches an organic light-emitting diode (see para. [0052]).
Further, it has been held to be within the general skill of a worker in the art to have the organic light-emitting diode on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant’s arguments with respect to claims 1-13 filed on June 10th, 2022 have been considered but are moot in view of the new ground of rejection.

Interviews After Final
Applicants note that an interview after a final rejection is permitted in order to place the application in condition for allowance or to resolve issues prior to appeal. However, prior to the interview, the intended purpose and content of the interview should be presented briefly, preferably in writing.  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP § 714.13

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Dzung Tran whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Supervisor Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DZUNG TRAN/
Primary Examiner, Art Unit 2829